SOLID-STATE POSITIVE ELECTRODE, METHOD OF MANUFACTURE THEREOF, AND BATTERY INCLUDING THE ELECTRODE
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
In response to communication filed on 3/30/2021:
Claims 1, 3, 7, and 9 have been amended; claim 2 has been cancelled. No new matter has been entered.
Previous rejections under 35 USC 112(d) and 103 have been withdrawn.

Allowable Subject Matter
Claims 1 and 3-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 3 was rejected under 35 U.S.C. § 112(d), as being of improper dependent form. Claims 1 and 8-10 were rejected under 35 U.S.C. § 103(a), as allegedly being obvious over Kawaji et al. (US 2016/0181657) in view of Haga (US 2017/0092988). Claims 1 and 3-7 were rejected under 35 U.S.C. § 103(a), as allegedly being obvious over Woehrle et al. (US 2017/0288260) and further in view of Haga.
Applicant has amended claim 3 and as such the rejection under 35 USC 112(d) has been withdrawn.
Kawaji discloses a solid electrolyte having a ramdsdellite-type crystal structure represented by the general formula Li4x-2a-3b-c-2dSn4-x-c-dM(II)aM(III)bM(V)cM(VI)d08. Representative is Li2.4Sn3.2Mg0.4O8, disclosed by Kawaji in Example 1.
Haga is concerned with methods of manufacturing electrode laminates. The methods include forming an active material layer; and forming a solid electrolyte layer on the active material layer by applying a solid electrolyte layer-forming slurry to the active material layer and drying the solid electrolyte layer-forming slurry. (Haga, Abstract) Haga discloses the problem of solid electrolyte slurry seeping into the vicinity of the active material, resulting in thickness variation, which results in short-circuiting. To solve this problem, Haga discloses use of a filling factor of an active material in the active material layer. Haga, [0011]
Woehrle discloses a composite cathode comprising (1) a collector, (2) an active cathode material, (3) a binder, (4) a solid inorganic lithium-ion conductor, and (5) a liquid electrolyte. Woehrle teaches that by using the solid inorganic lithium-ion conductor, it is possible to reduce the amount of liquid electrolyte in the composite cathode. Woehrle is silent about the sulfide solid electrolyte as recited in claim 1. In the working example Woehrle discloses LLZ garnet.
First, the ramdsdellite electrolyte disclosed in Kawaji is an oxide of the general formula Li4x-2a-3b-c-2dSn4-x-c-dM(II)aM(III)bM(V)cM(VI)d08 and is distinct from and does not teach or suggest a sulfide. Because Kawaji is directed to a solid electrolyte having a ramdsdellite-type crystal structure (an oxide), and because Haga teaches use of a filling factor of an active material in the active material layer (Haga, [0011]) to provide improved thickness variation. However, assuming arguendo an artisan would have considered Kawaji and Haga, an artisan would not have disregarded the ramdsdellite-type material taught in Kawaji and have selected a sulfide solid electrolyte from the variety of solid electrolytes disclosed in Haga. See, for example Eisai Co. LTD v Dr, Reddy’s Laboratories. LTD. 533 F.3d 1353, 1358 (2008): “The record, however, shows no discernible reason for a skilled artisan to begin with lanoprazole only to drop the very feature, the fluorinated substituent that gave this advantageous property.”
Second, because Woehrle is directed to reducing an amount of a liquid electrolyte to provide improved safety and discloses LLZ garnet, assuming arguendo an artisan would have considered modifying Woehrle in view of Haga, because Haga is directed to improved thickness, Woehrle and Haga do not provide a reason to modify Woehrel as suggested. Woehrle and Haga do not provide a reason to select from the range of electrolytes disclosed in Haga a sulfide solid electrolyte given Haga’s teaching that the solid electrolyte is not limited, let alone a NCM positive active material and a sulfide solid electrolyte having the claimed particle 
Also, with respect to the particle size, Haga states that “the average particle size of the positive electrode active material particles is not particularly limited.” Haga, [0055], Haga further discloses that the ratio of the average particle size of the solid electrolyte to the average particle size of the active material particles is preferably “1.00 or lower . . .” and thus does not provide a teaching to select any particular range. Haga, [0056].
Also, the alleged advantages of Haga, such as reduced internal resistance and reduced short circuiting, are associated with the method of manufacturing the electrodes disclosed in Haga, not associated with using any particular positive active material or solid electrolyte. (Haga, paragraph [0039]) Kawaji or Woehrle in view of Haga does not teach one skilled in the art to use the specific positive electrode (NCM) in combination with a sulfide solid electrolyte as defined in claim 1.
Third, because the cited references failed to recognize problem identified by the Applicants, the prior art would not have provided a motivation to make the claimed combination. See, for example, Leo Pharmaceutical, where the prior art did not recognize or disclose the stability problem at issue in Leo, and thus one of ordinary skill in the art would not have had a reason to improve upon prior art and make the combination suggest in the previous Action. Leo Pharmaceutical Products, Ltd. v. Teresa Stanek Rea, 726 F. 3d 1346 (Fed. Cir. 2013). Here, the cited references do not teach or suggest that when using NCM and a sulfide solid electrolyte that improved performance can be provided by using a selected combination of positive active material 
As such, the Applicant has overcome the rejections under 35 USC 103 which have been withdrawn and claims 1 and 3-10 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729